Exhibit 10.20

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

 

ID&T/SFX NORTH AMERICA LLC

 

This FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING
AGREEMENT (this “Agreement”) of ID&T/SFX North America LLC, a Delaware limited
liability company (the “Company”), is made as of August 8, 2013, between the
Company, One of Us International B.V. (f/k/a ID&T International Holding B.V.), a
Dutch limited liability company (“ID&T International”), and SFX-IDT N.A. Holding
LLC, a Delaware limited liability company (“SFX” and, collectively with ID&T
International, the “Members”; the Members and the Company, collectively, the
“Parties”), pursuant to and in accordance with the Delaware Limited Liability
Company Act (6 Del. C. § 18-101, et seq.), as amended from time to time (the
“Act”).

 

A.                                On October 26, 2012, SFX Entertainment, Inc.
(f/k/a SFX Holding Corporation), a Delaware corporation (“SFX Parent”), and ID&T
Holding B.V. entered into an agreement (as amended on March 14, 2013, the “JV
Agreement”) that provided for, among other things, the creation of the Company
as a joint venture.

 

B.                                 On December 21, 2012 (the “Formation
Date”), ID&T formed the Company for the purpose of conducting the Company’s
business in accordance with the JV Agreement.

 

C.                                 On the Formation Date, the Company’s
certificate of formation (the “Original Certificate of Formation”) was filed and
ID&T and the Company entered into a limited liability company operating
agreement of the Company (the “Original LLC Agreement”).

 

D.                                On March 15, 2013, after certain other events,
the Parties amended and restated the Original LLC Agreement (the “Amended and
Restated Operating Agreement”) to set forth together with the terms of the JV
Agreement, (1) the manner in which the business and affairs of the Company will
be managed and (2) the Parties’ respective rights, duties, and obligations with
respect to the Company.

 

E.                                  As of August 8, 2013, SFX Parent and One of
Us Holding B.V., a company organized under the laws of the Netherlands, (“One of
Us Holding”) entered into that certain Stock Purchase Agreement (the “Stock
Purchase Agreement”).

 

F.                                   Further, the Company, SFX Intermediate
Holdco II LLC, a Delaware limited liability company, and One of Us Holding
entered into that certain Assignment Agreement dated August 8, 2013 (the
“Assignment Agreement”) which was further acknowledged by certain other parties,
including the Members.

 

E.                                  The Parties desire to amend the Amended and
Restated Operating Agreement to incorporate and give effect to certain
provisions of the Stock Purchase Agreement and the Assignment Agreement.

 

--------------------------------------------------------------------------------


 

The Parties therefore hereby agree as follows:

 

1.                                    Overriding Provisions.  To the extent a
provision of the Stock Purchase Agreement or the Assignment Agreement by its
terms governs the actions, rights or obligations of the Company or the Members
as Members of the Company, including provisions relating to the NAJV Advance as
defined in such agreements, such provision shall be deemed and agreed to amend
the Amended and Restated Operating Agreement and be incorporated therein and any
contrary provision of the Amended and Restated Operating Agreement shall not be
given any force or effect.

 

2.                                    No Other Changes.  All other provisions of
the Amended and Restated Operating Agreement remain in full force and effect.

 

3.                                    Governing Law. This Agreement shall be
governed by, and construed under, the laws of the State of Delaware (without
regard to conflict of laws principles), all rights and remedies being governed
by said laws.

 

4.                                    Amendments. This Agreement may not be
modified, altered, supplemented or amended except pursuant to a written
agreement executed and delivered by the Parties.

 

5.                                    Signed Writings. Emails, including emails
that bear an electronic “signature block” identifying the sender, do not
constitute signed writings for purposes hereof.

 

6.                                    Counterparts. This Agreement can be
executed in multiple counterparts, each of which when executed and delivered
will thereby be deemed to be an original and all of which counterparts taken
together will constitute one and the same instrument. The delivery of this
Agreement can be effected by means of an exchange of facsimile or portable
document format (.pdf) signatures.

 

[Signature page follows.]

 

- 2 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first written above.

 

 

 

Member:

 

 

 

ONE OF US INTERNATIONAL B.V.

 

(F/K/A ID&T INTERNATIONAL HOLDING B.V.)

 

 

 

 

 

By:

/s/ Duncan Stutterheim

 

 

 

Name: Duncan Stutterheim

 

 

 

Title: CEO

 

 

 

 

 

 

By:

/s/ Willem Hendrik Timmerman

 

 

 

Name: Willem Hendrik Timmerman

 

 

 

Title:

 

 

Signature page to First Amendment to Amended and Restated Limited Liability
Company Operating Agreement of ID&T/SFX North America LLC

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first written above.

 

 

Member:

 

 

 

SFX-IDT N.A. HOLDING LLC

 

 

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

 

 

Name: Sheldon Finkel

 

 

 

Title: President

 

 

Signature page to First Amendment to Amended and Restated Limited Liability
Company Operating Agreement of ID&T/SFX North America LLC

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first written above.

 

 

Company:

 

 

 

ID&T/SFX NORTH AMERICA LLC

 

 

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

 

 

Name: Sheldon Finkel

 

 

 

Title: co-Chief Executive Officer

 

 

Signature page to First Amendment to Amended and Restated Limited Liability
Company Operating Agreement of ID&T/SFX North America LLC

 

--------------------------------------------------------------------------------